On Motion for Rehearing.
PER CURIAM.
The fact that nothing was said in our opinion about express companies, or carriage of silk hy express or by automobile, is not to be taken as evidence that we overlooked these considerations. The question before us was the right of the Director General, or of the railroad carriers, to refuse to carry silk as freight. The thing principally complained of was the amendment of rule 3 to include silk. The cancellation of the ratings was incidental. If the amendment is invalid, the cancellation of the rates is invalid, and the existing rates continue.
This suit is a class or representative suit, both as to the plaintiffs and as to the defendants. We think the injury to the plaintiffs more entitled to consideration than the possible embarrassments to the business of the carriers that are suggested. It is unreasonable to ask us to affirm an order which we think, and have decided, should be reversed. . So a certificate to the Supreme Court for instructions does not lie in the case of interlocutory orders, even if we were disposed to grant it. Sections 128 and 239, Judicial Code (Comp. St. §8 1215, 1216).
Motion denied.